NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                       Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                     Argued November 4, 2008
                                     Decided December 12, 2008

                                                 Before

                                 WILLIAM J. BAUER, Circuit Judge

                                  JOEL M. FLAUM, Circuit Judge

                                 ANN CLAIRE WILLIAMS, Circuit Judge

No. 07‐3099

UNITED STATES OF AMERICA,                                  Appeal from the United States District
                  Plaintiff‐Appellee,                      Court for the Northern District of
                                                           Illinois, Eastern Division.
        v.
                                                           No. 06 CR 509
RODNEY WILSON,
                        Defendant‐Appellant.               David H. Coar, 
                                                                 Judge.

                                               O R D E R

    A jury found Rodney Wilson guilty of unlawful possession of a firearm by a felon.  See 18
U.S.C.  §  922(g)(1).    The  district  court  sentenced  him  to  95  months’  imprisonment.    Wilson
appeals,  arguing  that  the  evidence  was  insufficient  to  support  his  conviction  and  that  the
district court abused its discretion on a number of evidentiary matters.

                                           BACKGROUND

    In the early hours of January 1, 2006, Chicago police officers Misolaw Dobek, Scott Hall, and
other members of their team were on patrol on Chicago’s West Side when they heard gunshots
fired.    The  officers  parked  their  vehicle  and  walked  in  the  direction  of  the  blasts.    Their
No. 07‐3099                                                                                     Page 2


investigation led them to a nearby residence where Wilson and others were attending a New
Year’s  Eve  party.    Dobek  and  Hall  ultimately  recovered  from  the  scene  a  .357  Magnum
handgun and seven matching bullets and placed Wilson under arrest.  

    At trial, Dobek and Hall testified for the government.  Dobek testified that, after hearing the
gunshots, he and his fellow officers were walking down an alley behind the 300 block of North
Lotus when Dobek spotted two people standing on the back porch of a residence.  Moments
later, a third man, later identified as the defendant Wilson, walked on to the porch holding a
gun.    When  Dobek  announced  his  office,  Wilson  ran  inside  the  first  floor  of  the  building.
Dobek gave chase, following Wilson into the house and through several rooms before catching
up with him near the front door.  There, Dobek saw Wilson toss the handgun into a box near
the front door.  After detaining Wilson, Dobek recovered the gun from the box together with
seven matching bullets found in Wilson’s coat pocket.  

    Wilson was placed in the police squad car and advised of his Miranda rights, at which time
he told Dobek, “[t]his is my first New Year’s out of prison, and I just wanted to shoot a gun.”
Wilson later repeated this statement during an interview with the officers at the police station.

    Hall’s testimony was generally consistent with Dobek’s.  Hall stated that he saw an armed
man, later identified as Wilson, standing at the top of the rear staircase behind 319 North Lotus.
When Hall yelled, “[P]olice, drop the gun,” Wilson ran into the residence.  After Dobek entered
the  apartment  in  pursuit  of  Wilson,  Hall  followed,  chasing  Wilson  through  several  rooms
before  catching  up  with  him  as  he  attempted  to  exit  the  front  door.    As  Hall  approached,
Wilson tossed the gun into a cardboard box.  

    Officer Herbert Keeler, an evidence technician with the Chicago Police Department, testified
that he conducted latent fingerprint examinations on the recovered firearm, which did not
reveal any prints.  Keeler explained that the absence of prints on the gun was not unusual,
because of the firearm’s blue steel finish which retards water and dust.  Keeler opined that,
since  fingerprints  are  made  up  of  99%  water,  the  finish  prevents  any  fingerprints  from
remaining on the gun.  

    The  government  also  called  Shirley  Coleman  to  testify.    Coleman,  who  resided  at  the
apartment where Wilson was arrested , but was away on the night of the incident, testified that
she had a conversation with Wilson in which Wilson claimed ownership of the gun recovered
by police.  Coleman stated that she had known Wilson for some 34 years and provided her
testimony only in response to a federal subpoena.  

    Wilson presented testimony from three witnesses who all claimed to have been present at
the New Year’s Eve party.  Diane Coleman and Charise Whittington stated that they were
No. 07‐3099                                                                                    Page 3


sitting at the dining room table when three police officers entered the apartment through the
back door.  According to Whittington, the officers instructed the partygoers to sit down, then
searched  the  apartment.    Each  witness  stated  that  she  neither  saw  police  chasing  Wilson
through the apartment nor saw Wilson holding a gun at any time during the night.  

    Terrence Whitehead testified that he arrived at the party shortly before midnight with a
gun, which he placed in a box near the apartment’s entranceway.  Upon Wilson’s arrival a short
time later, Whitehead instructed Wilson to retrieve some liquor from his car and lent Wilson
his jacket to run the errand.  Before he could do so, however, Whitehead and Wilson heard
gunshots.  Moments later, they realized police were at the back door, so they walked toward
the rear of the apartment.  When they encountered the police, they were  instructed to sit down
while the officers searched the apartment.  The officers’ search of the residence uncovered the
gun that Whitehead had placed in the box, while their search of Wilson’s person produced the
bullets  from  Whitehead’s  jacket  which  Wilson  was  wearing.    Whitehead  stated  that  he
purchased the gun a year earlier.  He understood that by claiming to be in possession of the gun
on the night in question he left himself open to prosecution.

                                            ANALYSIS

    On appeal, Wilson first contends that the evidence was insufficient to support his conviction
for unlawful possession of a firearm by a felon.  In reviewing a sufficiency of the evidence
challenge, we will view all the evidence and draw all reasonable inferences in the light most
favorable to the prosecution, overturning the conviction only if the record is devoid of evidence
from  which  a  reasonable  jury  could  find  the  defendant  guilty  beyond  a  reasonable  doubt.
United States v. Hicks, 368 F.3d 801, 804 (7th Cir. 2004); United States v. Curtis, 324 F.3d 501, 505
(7th Cir. 2003).

     To meet its burden of proof on the unlawful possession of a firearm by a felon charge, the
government had to show that (1) Wilson knowingly possessed a gun; (2) the gun traveled in
interstate commerce; and (3) Wilson had previously been convicted of a felony.  See 18 U.S.C.
§ 922(g)(1).  Because the parties stipulated that Wilson was a convicted felon and that the gun
had  traveled  in  interstate  commerce,  the  only  issue  before  the  jury  was  whether  Wilson
knowingly possessed a firearm.  Wilson contends that the testimony of Officers Dobek and Hall
was incredible as a matter of law.  He argues that the officers’ accounts of the events on the
night in question were inconsistent, refuted by the absence of Wilson’s fingerprints on the
recovered firearm, and further undermined by the testimony of three defense witnesses who
all claimed that they never saw Wilson possess a gun. 

   We find, however, that there is ample evidence to support the jury’s finding of unlawful
possession.    At  trial,  Officers  Dobek  and  Hall  testified  consistently  that  they  saw  Wilson
No. 07‐3099                                                                                     Page 4


holding a gun on the back porch, run through the apartment in an effort to flee, and drop the
weapon in a box near the front door.  Dobek and Hall remained in close proximity to Wilson
throughout  the  brief  chase  and  only  momentarily  lost  sight  of  the  gun.    Moreover,  Dobek
testified that Wilson later twice admitted ownership of the gun.  Wilson’s admission was also
supported by the testimony of Shirley Coleman, who testified that Wilson told her that the gun
belonged to him.

    Wilson  identifies  several  inconsistencies  in  the  officers’  testimony  which  he  argues  are
illustrative of the unreliability of their version of events.  Specifically, he notes that while Dobek
stated that he saw a total of three men standing on the back porch, Hall stated that he saw only
two men; while Dobek testified that the other guests at the party were seated in the dining
room, Hall stated that they were in the living room; and while Dobek stated that he saw Wilson
throw the gun behind him, Hall said that Wilson threw the gun in front of him.  In our view,
these are merely minor discrepancies concerning details from an arrest that took place some
18 months prior to trial.  Moreover, the jury heard these inconsistencies and was entitled to
discount them. 

    Also,  we  find  no  merit  to  Wilson’s  contention  that  the  absence  of  fingerprints  on  the
recovered handgun casts doubt on the reliability of the officers’ version of events.  Although
Officer Keeler did testify that tests conducted on the recovered weapon did not reveal Wilson’s
fingerprints, he also stated that the absence of prints on the gun was not unusual due to the
firearm’s blue steel finish that acted as a retardant to water: the predominant substance of
which fingerprints are comprised.  Because the finish likely prevented any fingerprints from
remaining on the gun, the absence of prints is not the exculpatory evidence Wilson thinks it to
be.  

    Finally,  we  find  equally  unavailing  Wilson’s  reliance  on  the  testimony  of  his  defense
witnesses.  While Whitehead did claim ownership of the recovered gun, the jury learned on
cross‐examination that Whitehead was Wilson’s fellow gang member and that his testimony
may have been influenced by bias.  As was true with each defense witness, the jury was entitled
to reject Whitehead’s testimony in favor of the testimony of the officers.  This court does not
second‐guess the jury’s credibility determinations in a sufficiency challenge, except in very rare
cases.  This is not one of them.   

   Wilson next contends that the district court erred in several evidentiary rulings which, when
considered  cumulatively,  denied  him  a  fair  trial.    We  review  a  district  courtʹs  evidentiary
decisions for an abuse of discretion.  United States v. Owens, 424 F.3d 649, 653 (7th Cir. 2005).
Furthermore, when reviewing evidentiary errors, we will reverse and order a new trial only
when we find that the improper admission was not harmless.  Id.     
No. 07‐3099                                                                                      Page 5


    Wilson’s first claim of error concerns the district court’s decision to allow the  introduction
of evidence concerning Wilson’s gang membership.  He argues the probative value of such
evidence was minuscule while the prejudicial effect was great.  After the jury learned he was
a gang member, he contends, it was more inclined to view him as a bad person.  When this
Court  reviews  a  determination  that  the  probative  value  of  evidence  is  not  substantially
outweighed by its prejudicial effect, we accord the district courtʹs decision great deference,
disturbing it only if no reasonable person could agree with the ruling.  United States v. Toro, 359
F.3d 879, 884‐85 (7th Cir. 2004).  

    Although it can be relevant, evidence of street gang affiliation is also inflammatory.  United
States v. Irvin, 87 F.3d 860, 864 (7th Cir. 1996).  Accordingly, due to the risk of unfair prejudice,
we require district courts to give careful consideration to determining the admissibility of gang
membership evidence.  Id.  This court has held evidence of gang membership admissible for
purposes  such  as  impeachment,  to  show  bias,  and  to  support  conspiracy  or  joint  venture
theories.   United States v. Lewis, 910 F.2d 1367, 1372 (7th Cir. 1990).  

   Here, the district court denied Wilson’s motion in limine to preclude any mention of his
membership  in  the  Four  Corner  Hustlers  street  gang.    During  the  government’s  cross‐
examination of Whitehead, Whitehead was asked whether he and Wilson were members of the
same street gang.  He responded that they were.  After closing arguments, the district court
judge explained to the jury that: 

            “You have heard testimony that the defendant may have been a member of
            a gang with Terrance Whitehead.  It is not unlawful to be a member of or
            associated with a gang.  You may consider this evidence only on the question
            of  whether  Terrance  Whitehead  has  a  bias  that  might  lead  him  to  slant
            unconsciously  or  consciously  his  testimony  in  favor  of  or  against  the
            defendant or the government.  You may not consider this evidence for any
            other purpose.”

    In  this  instance,  evidence  that  Wilson  and  Whitehead  were  fellow  gang  members  was
probative of Whitehead’s potential bias concerning his claim that he, and not Wilson, was the
actual owner of the gun recovered by the police.  The evidence provided a possible explanation
for why Whitehead would claim responsibility for the crime with which Wilson was charged.
The  interest,  bias  or  prejudice  of  any  witness  is  normally  available  as  cross‐examination
material.  As the district court made clear to the jury, the evidence came in only for this limited
purpose,  and  while  it  may  have  had  some  prejudicial  effect,  it  is  only  unfairly  prejudicial
evidence which must be excluded.  United States v. Hicks, 368 F.3d 801, 806‐07 (7th Cir. 2004).
The  district  court  acted  well  within  its  discretion  in  reaching  the  determination  that  the
evidence’s probative value was not outweighed by its prejudicial effect.  
No. 07‐3099                                                                                      Page 6


    Wilson  also  contends  that  the  district  court  abused  its  discretion  in  granting  the
government’s motion to preclude the use of citizen complaints filed against Officers Dobek and
Hall  as  a  method  of  impeachment.    Fed.  R.  Evid.  608(b)  provides  that,  although  specific
instances of misconduct of a witness intended for the purposes of attacking or supporting the
witness’ character for truthfulness may not be proved by extrinsic evidence, they may, in the
discretion of the court, be inquired into on cross‐examination of a witness.  Fed. R. Evid. 608(b).
However, the probative value of such evidence must still not be outweighed by the danger of
unfair  prejudice,  confusion  of  the  issues,  or  misleading  the  jury.    Id.    In  this  instance,
accusations that Officers Dobek and Hall engaged in misconduct were merely that: accusations,
and offered little indicia of reliability.  Thus, the district court, acting within its discretion, was
free  to  determine  that  cross‐examination  into  the  specific  instances  of  alleged  misconduct
would have been of limited probative value.  See United States v. Saunders, 166 F.3d 907, 920 (7th
Cir. 1999).        

    Wilson’s  final  evidentiary  contention  is  that  the  district  court  abused  its  discretion  in
precluding his attempt to impeach Officers Dobek and Hall with statements they provided
to Mark Padilla, special agent with the Bureau of Alcohol, Tobacco, and Firearms.  Prior to trial,
agent Padilla interviewed Officers Dobek and Hall regarding the events of the night in question
and subsequently memorialized much of the information in a written report.  At trial, Padilla
was  called  as  a  defense  witness  and  questioned  about  the  substance  of  his  interview  with
Dobek.    Padilla  was  asked  several  questions  that  essentially  concerned  whether  Dobek’s
recounting  of  the  events  leading  up  to  Wilson’s  arrest  was  consistent  with  his  in‐court
testimony.    After  Padilla  responded  that  Dobek  had  indeed  provided  the  information  in
question, defense counsel asked Padilla if he had made written notation of those statements.
In  doing  so,  counsel  sought  to  impeach  Dobek  by  omission:  that  is,  by  getting  Padilla  to
acknowledge that several of the factual statements made by Dobek during the course of his in‐
court testimony were absent from Padilla’s written account of the incident.  Defense counsel’s
attempt to elicit similar inconsistencies concerning Hall’s statements was precluded by the trial
court entirely.

    Several fundamental problems exist with defense counsel’s approach to this proposed
impeachment.  Initially, as the impeachment pertains to Dobek’s statements, counsel failed to
confront Dobek with his statements before seeking to highlight their absence from Padilla’s
report.  

    Moreover, Dobek was not impeached by the absence of factual information in the report
because Padilla, not Dobek, prepared it.  Highlighting omissions from Padilla’s report does not
establish that Dobek failed to provide facts consistent with his in‐court testimony, but only that
Padilla failed to memorialize them.  As the court correctly noted during a side bar, “you can
use any statements that the officers made to this witness that are inconsistent with what they
No. 07‐3099                                                                                 Page 7


testified to.  I don’t think it is appropriate to try to impeach them though with the fact that he
didn’t include what they said in his report.  That’s not impeaching.”  

    With  respect  to  defense  counsel’s  intention  to  impeach  Hall  through  agent  Padilla’s
omissions in the report, counsel did first confront Hall with the statements in question and was
subsequently precluded from questioning Padilla regarding those statements.  However, the
statements at issue concern whether Hall had provided Padilla the same detailed observations
concerning the men on the back porch that he had testified to in court.  As with the district
court’s decision to preclude allegations of the officers’ misconduct, the court had the discretion
to disallow this line of questioning if it determined it was of little probative value.   We find no
abuse of discretion here.  Moreover, even assuming, arguendo, the court erred in not allowing
the  attempted  impeachment,  the  error  was  harmless.    As  detailed  above,  the  government
presented ample evidence from which a jury could conclude that Wilson’s guilt was proven
beyond a reasonable doubt.              

   Accordingly, we AFFIRM Wilson’s conviction.